Citation Nr: 1624863	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left hip condition, to include as secondary to service-connected left knee Osgood Schlatter 's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2013 Travel Board hearing at the RO.  A hearing transcript is in the record before the Board.  

In April 2014, the Board reopened the claim on appeal and remanded it for additional development.  The case is now before the Board for final appellate consideration.  


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current left hip disability is related to active duty, or that it was proximately caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that as a child he was hit by a car and suffered from a broken left hip.  He contends that all of the physical training he underwent during active duty service aggravated his pre-existing left hip condition and led to his current diagnosis of left hip degenerative joint disease.  In the alternative, the Veteran contends that his current left hip condition is the result of his service-connected left knee Osgood Schlatter 's disease.

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

The Veteran asserts in part that his active duty aggravated a preexisting left hip condition.  For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of sound condition addresses the situation where a question arises whether a Veteran's medical problems that arose during service existed before he entered service and, therefore, were not incurred in service.  In other words, the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet.App. 48 (2012).  

Thus, before considering the presumption, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  See Horn v. Shinseki, 25 Vet.App. 231 (2012).  There was no left hip disability noted at enlistment, but consideration of the presumption of soundness is not necessary because there is no evidence that a left hip disability manifest or was incurred in service.  There are no references to a left hip disability or any associated symptoms during the Veteran's active duty, to include his entrance and separation medical examinations.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left hip disability, to include as secondary to service-connected disability.  The evidence does not show that the Veteran's left hip disability is related to active duty, or is proximately due to, the result of, or aggravated by his service-connected Osgood-Schlatter's disease.  

Pre-service private 1973 treatment records from Lynchburg General Hospital reflect that the Veteran broke his right leg when he was hit by a car.  The Veteran's service treatment records include the Veteran's report at his enlistment medical examination that he fractured his left leg as a child.  No residual disability was noted on examination.  The Veteran's enlistment report of medical history is negative for pertinent complaints.  There are no complaints or manifestations of a left hip disability in his subsequent service treatment records.  The report of the Veteran's separation medical examination and separation report of medical history are also negative for complaints, symptoms, findings or diagnoses related to the left hip.  

The evidence is negative for arthritis within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The report of a December 1990 VA examination included the Veteran's complaints of bilateral knee pain, but no complaints regarding his left hip.  Physical examination of the lower extremities was considered normal with regard to structure and function with the exception of bilateral pes planus and tenderness over both knees.  No left hip disability was diagnosed.  

Post-service private medical records show a diagnosis of arthritis in 2003.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Private and VA treatment records reflect a total left hip replacement in 2010.  They are negative for any evidence linking the Veteran's left hip disability to active duty or a service-connected disability. 

When the Board initially reviewed the claim in April 2014, it noted that a December 2010 VA examination was inadequate because it did not include an opinion on aggravation.  The Board remanded the claim for an addendum opinion.  A May 2014 VA Disability Benefits Questionnaire (DBQ) medical opinion noted that the examiner reviewed all available records.  The examiner expressed the opinion that it was less likely than not that the Veteran's left hip disability was incurred in or caused by an in-service injury, event or illness.  He explained that a review of the Veteran's military medical records revealed no in-service condition likely to have led to a left hip replacement in the post-service period.  Review of the record revealed that osteoarthritis of the left hip was found in 2008 (sic) and eventual led to hip replacement in 2010.  There were no findings in the military medical records etiologically linked to any post-service left hip condition.  

The examiner stated that he was also asked to opine whether it was at least as likely as not that any current left hip disability was caused or aggravated by the Veteran's service-connected left knee disability.  In response, the examiner stated that it was less likely than not that the Veteran's left hip disability was proximately due to or the result of his service-connected left knee Osgood-Schlatter's disease.  While the examiner did not address aggravation in this response, his accompanying rationale did properly address aggravation. 

In this regard, the examiner explained that review of the Veteran's record revealed no biomechanical condition originating from the left knee to cause the osteoarthritis of the left hip leading ultimately to the left hip replacement.  The evidence in the record did not reveal a condition of the left knee permanently aggravating the left hip to cause the conditions necessary for the hip joint replacement.  There were no factors present and caused by the left knee to lead to arthritis of the left hip.  There was no posture, kinesiological alterations in ambulation, or alignment of the left knee, all in concert or singularly, to cause arthritis of the left hip; the record was silent on these matters. 

The Board finds that the May 2014 medical opinion constitutes probative evidence against the claim.  It is based on a review of the Veteran's active duty and post-service medical record.  The examiner explained his opinions with references to the Veteran's service treatment records and post-service medical records.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

Turning to the Veteran's own testimony, the Board notes that he is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current left hip disability is related to his active duty or was proximately caused or aggravated by service-connected disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a left hip disability, to include as secondary to service-connected Osgood Schlatter 's disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left hip condition, to include as secondary to service-connected left knee Osgood Schlatter 's disease, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


